 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8
 9                       United States District Court
10                       Central District of California
11
12   UNITED STATES OF AMERICA,                   Case No. 2:18-cv-10087-ODW (PJWx)
13
                        Plaintiff,               ORDER GRANTING
14
                                                 MOTION FOR DEFAULT
15         v.                                    JUDGMENT [20]
16   $110,186.35 IN FUNDS,
17
                        Defendant.
18
19
20                      I.   INTRODUCTION AND BACKGROUND

21         On December 4, 2018, Plaintiff United States of America initiated this in rem

22   forfeiture action. (Compl., ECF No. 1.) The government subsequently amended its

23   complaint on January 10, 2019. (Verified First Am. Compl. (“FAC”), ECF No. 10.)

24   Through this action, the government seeks forfeiture of $110,186.35 in funds seized by

25   members of the Los Angeles County Sheriff’s Parcel and Cargo Narcotics Enforcement

26   Team in November and December 2017. (FAC ¶¶ 8, 14–22.) The government alleges

27   that the “defendant funds represent or are traceable to proceeds of illegal narcotic

28   trafficking or were intended to be used in one or more exchanges for a controlled
 1   substance or listed chemical, in violation of 21 U.S.C. § 841 et seq.” (FAC ¶ 22.) The
 2   government alleges that, as such, the defendant funds are subject to forfeiture pursuant
 3   to 21 U.S.C. § 881(a)(6). (FAC ¶ 22.)
 4          There are no known potential claimants to the defendant funds as a result of a
 5   pre-judicial action settlement agreement. (FAC ¶ 7.) The government published Notice
 6   of Civil Forfeiture for thirty days pursuant to the Supplemental Rules for Admiralty or
 7   Maritime Claims and Asset Forfeiture Actions. (Mot. for Default J. (“Mot.”) 1, ECF
 8   No. 20; Decl. of Katharine Schonbachler (“Schonbachler Decl.”) ¶ 4, Ex. A, ECF
 9   No. 20-1.) Process was executed on the defendant funds by the United States Marshals
10   Service in accordance with the Supplemental Rules. (Schonbachler Decl. ¶ 5, Ex. B.)
11   The time for filing a claim or answer for all interested parties has expired and no
12   potential claimant has filed a claim or answer. (Schonbachler Decl. ¶¶ 7–8.)
13          On April 25, 2019, the Clerk entered default as to the interests of all potential
14   claimants regarding the defendant funds. (Default, ECF No. 18.) On May 9, 2019, the
15   government filed its Motion for Default Judgment (“Motion”). (Mot.) Pursuant to
16   Local Rule 7-9, any opposition to the government’s Motion was due no later than
17   twenty-one days before the June 17, 2019 hearing date. The Court received no
18   opposition to the Motion.1
19                                    II.   LEGAL STANDARD
20          Federal Rule of Civil Procedure (“FRCP”) 55(b) authorizes a district court to
21   grant a default judgment after the Clerk enters default under Rule 55(a). Fed. R. Civ.
22   P. 55(b). Before a court can enter a default judgment against a defendant, the plaintiff
23   must satisfy the procedural requirements set forth in FRCP 54(c) and 55, as well as
24   Local Rules 55-1 and 55-2. Fed. R. Civ. P. 54(c), 55; C.D. Cal. L.R. 55-1, 55-2. Local
25   Rule 55-1 requires that the movant submit a declaration establishing: (1) when and
26   against which party default was entered; (2) identification of the pleading to which
27
     1
28    After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                     2
 1   default was entered; (3) whether the defaulting party is a minor or incompetent person;
 2   (4) that the Servicemembers Civil Relief Act, 50 U.S.C. § 3931, does not apply; and
 3   that (5) the defaulting party was properly served with notice, if required under Rule
 4   55(b)(2). C.D. Cal. L.R. 55-1.
 5         If these procedural requirements are satisfied, a district court has discretion to
 6   enter default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). “[A]
 7   defendant’s default does not automatically entitle the plaintiff to a court-ordered
 8   judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal
 9   2002). In exercising discretion, a court considers several factors (the “Eitel Factors”):
10         (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
11         substantive claim, (3) the sufficiency of the complaint, (4) the sum of
           money at stake in the action; (5) the possibility of a dispute concerning
12
           material facts; (6) whether the default was due to excusable neglect, and
13         (7) the strong policy underlying the [FRCP] favoring decisions on the
14
           merits.

15   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). The Court need not make
16   detailed findings of fact in the event of a default judgment. See Adriana Int’l Corp. v.
17   Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990). Generally, after the Clerk enters default,
18   the defendant’s liability is conclusively established, and the well-pleaded factual
19   allegations in the complaint are accepted as true, except those pertaining to damages.
20   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per curiam)
21   (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)).
22                                    III.    DISCUSSION
23         Having reviewed the filings in this action, the Court is satisfied that the
24   government has met all procedural requirements for obtaining a default judgment
25   against the interests of all potential claimants. Notice was adequately published and the
26   time for filing a claim or an answer has expired and no claims or answers have been
27   filed. The government has satisfied the procedural requirements of FRCP 55 and Local
28   Rule 55-1: (1) the Clerk entered default against the interests of all potential claimants



                                                  3
 1   on April 25, 2019; (2) no potential claimants responded to the FAC; (3) no potential
 2   claimants are infants or incompetent persons; and (4) no potential claimants are in the
 3   military, so the Service Members Civil Relief Act does not apply. (See Default, ECF
 4   No. 18; Schonbachler Decl. ¶¶ 2–3, 8–11.)
 5         Further, the Court finds that on balance the Eitel factors weigh in favor of
 6   granting the government’s Motion. The allegations establish that the defendant funds
 7   represent or are traceable to proceeds of illegal narcotic trafficking or were intended to
 8   be used in one or more exchanges for a controlled substance or listed chemical, in
 9   violation of 21 U.S.C. § 841, et seq., rendering them subject to forfeiture pursuant to 21
10   U.S.C. § 881(a)(6). In light of the well-pleaded allegations in the FAC and no claims
11   having been filed, the government’s interest in an efficient resolution of the case
12   outweighs any potential claimant’s interest in adjudication on the merits. PepsiCo, 238
13   F. Supp. 2d at 1177 (“Defendant’s failure to answer Plaintiffs’ Complaint makes a
14   decision on the merits impractical, if not impossible.”).
15         Finally, the relief the government seeks, forfeiture of the defendant funds to the
16   United States for disposition according to law (Mot. 12), is appropriate because it does
17   not “differ in kind from, or exceed in amount, what is demanded in the pleadings,” Fed.
18   R. Civ. P. 54(c).
19
20
21
22
23
24
25
26
27
28




                                                 4
 1                                IV.    CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Plaintiff’s Motion for
 3   Default Judgment. (ECF No. 20.) A separate judgment will issue.
 4
 5         IT IS SO ORDERED.
 6
 7         August 28, 2019
 8
 9                             ____________________________________
10                                      OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             5
